Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered November 17, 1995, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in granting the *402prosecution’s request that the defendant stand before the members of the jury in order that they might get a closer look at the condition of the defendant’s skin (see, People v Brown, 133 AD2d 464, 465; cf., People v Gunther, 175 AD2d 262, 265). The complaining witness had previously testified that the perpetrator had “bumpy” skin.
Furthermore, the defendant was not unduly prejudiced when a court officer was positioned near the jury box where the defendant was requested to stand (see, People v Ortega, 224 AD2d 552).
Joy, J. P., Krausman, Goldstein and Luciano, JJ., concur.